UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A ( Amendment No. 1 ) CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 16, 2015 RESPONSE BIOMEDICAL CORP. (Exact name of registrant as specified in its charter) Vancouver, British Columbia, Canada 000-50571 98 -1042523 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Employer Identification No.) 1781 - 75th Avenue W. Vancouver, British Columbia, Canada V6P 6P2 (Address of principal executive offices, including zip code) (604) 456-6010 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Current Report on Form 8-K/A (“ Amendment No. 1 ”) amends our Current Report on Form 8-K, filed on February 20, 2015 . The Current Report on Form 8-K included an Exhibit 10.1 and Exhibit 10.2 (collectively, the “Exhibits”) that each are being re-filed herewith to include disclosure of previously redacted information contained in the Exhibits referenced herein. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description 10.1† Collaboration Agreement, dated as of February 16, 2015, by and between the Company andHangzhou Joinstar Biomedical TechnologyCo., Ltd. 10.2† Supply Agreement, dated as of February 16, 2015, by and between the Company and Hangzhou Joinstar Biomedical TechnologyCo., Ltd. † Portions of this exhibit have been omitted pursuant to a request for confidential treatment and the non-public informationhas been filed separately with the SEC. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RESPONSE BIOMEDICALCORP. Date: June 2, 2015 By: /s/ William J. Adams Name: William J. Adams Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 10.1† Collaboration Agreement, dated as of February 16, 2015, by and between the Company andHangzhou Joinstar Biomedical TechnologyCo., Ltd. 10.2† Supply Agreement, dated as of February 16, 2015, by and between the Company and Hangzhou Joinstar Biomedical TechnologyCo., Ltd. † Portions of this exhibit have been omitted pursuant to a request for confidential treatment and the non-public informationhas been filed separately with the SEC.
